Case: 13-13642   Date Filed: 04/04/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13642
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:12-cv-01390-MMH-JRK

NORMAN H. LAWTON,

                                                            Plaintiff-Appellant,

                                   versus


NORMA J. ROSEN,
STATE OF FLORIDA FLORIDA SUPREME COURT,
a.k.a. State of Florida,
STATE OF FLORIDA ASSISTANT ATTORNEY GENERAL/ CSEA,
STATE OF FLORIDA DEPARTMENT OF REVENUE/ CSE,
STATE OF FLORIDA DEPARTMENT OF REVENUE/ CSEA, et al.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 4, 2014)

Before CARNES, Chief Judge, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
                Case: 13-13642       Date Filed: 04/04/2014      Page: 2 of 4


       Norman Lawton, proceeding pro se, appeals the district court’s sua sponte

dismissal of his civil complaint for lack of subject-matter jurisdiction under the

Rooker-Feldman doctrine 1 and for seeking monetary relief against defendants

immune from suit under the Eleventh Amendment. In his complaint, Lawton

alleged that his ex-wife, officials with the Florida Supreme Court, and the Florida

and Ohio child support enforcement agencies (CSEAs) violated various federal and

state laws in seeking and enforcing a child-support order against him, which

required him to pay $44,082.66 in child-support arrears to his ex-wife. After he

moved to proceed in forma pauperis, the district court dismissed Lawton’s

complaint under 28 U.S.C. § 1915(e)(2)(B) as barred by the Rooker-Feldman

doctrine because his claims challenged the validity of the state court child-support

order. The court additionally found that the Florida and Ohio CSEAs were entitled

to sovereign immunity under the Eleventh Amendment.

       Lawton contends that his claims are not barred for lack of subject-matter

jurisdiction under the Rooker-Feldman doctrine because that doctrine does not

prohibit, but instead empowers, lower federal courts “to correct wrong judgments”

by state courts “to the extent that they incorrectly adjudge federal rights.” Lawton

misconstrues the doctrine. The Rooker-Feldman doctrine provides that “federal

district courts cannot review state court final judgments because that task is

       1
        See Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149 (1923); D.C. Court of
Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303 (1983).

                                              2
                Case: 13-13642      Date Filed: 04/04/2014      Page: 3 of 4


reserved for state appellate courts or, as a last resort, the United States Supreme

Court.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). It applies to all

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil v. Saudi

Basic Indus., 544 U.S. 280, 284, 125 S.Ct. 1517, 1521–22 (2005). And it extends

not only to federal claims actually raised in state court, but also to federal claims

“inextricably intertwined” with the state court’s judgment, meaning those that can

“succeed[] only to the extent that the state court wrongly decided the issues” before

it. Casale, 558 F.3d at 1260 (quotation marks omitted).

       Because Lawton’s claims attacked the validity of the child-support

proceedings already litigated in state court and the judgments that resulted from

those proceedings, they can “succeed[] only to the extent” that the state courts

wrongly decided the issue of his child-support obligations. Id. Those claims are

therefore “inextricably intertwined” with the state court’s child support order and

the district court did not err in dismissing them for lack of subject-matter

jurisdiction under the Rooker-Feldman doctrine.2




       2
         We need not address the district court’s Eleventh Amendment ruling, which Lawton
does not specifically challenge on appeal, because the applicability of the Rooker-Feldman
doctrine fully disposes of this appeal.

                                              3
                Case: 13-13642       Date Filed: 04/04/2014      Page: 4 of 4


       AFFIRMED. 3




       3
         Lawton’s motion to certify a question of law to the Supreme Court pursuant to 28
U.S.C. § 1254(2) and motion for attorney sanctions and an award of costs pursuant to Fed. R.
App. P. 46(c) are denied.

                                               4